Citation Nr: 1130631	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for anxiety disorder, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in March 2008.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, although there is some self-reported history furnished by the Veteran to medical care providers regarding the role of his anxiety in his decision to take early retirement, the Veteran also attributed his decision to retire to other nonservice-connected disabilities.  The Board does not view the Veteran's statements as reasonably raising a claim that he is unemployable solely as a result of his only service-connected disability, an anxiety disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the severity of his service-connected anxiety disorder warrants a higher disability rating, which is currently rated as 30 percent disabling.

The Board notes that the record appears to show that the Veteran's anxiety disorder symptoms have increased in severity since his last VA examination, which was administered in May 2007, over 4 years ago.  In his notice of disagreement, the Veteran asserted that his anxiety had become worse.  Further, a March 2008 VA treatment record documents that the Veteran reported experiencing 5 to 6 panic attacks per week.  The Veteran reiterated the frequency of his panic attacks in a May 2008 statement, and also appears to have indicated experiencing suicidal and homicidal ideation.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the Boise VA Medical Center since November 2008.

2.  Then, after obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his anxiety disorder.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's anxiety disorder.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

3.  In the interests of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings and opinions have been reported and offered.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for anxiety disorder is warranted.  The AMC/RO should also develop and formally adjudicate the TDIU claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


